Citation Nr: 0020344	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  96-09 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Evaluation of right middle finger disability, currently rated 
noncompensable.

Evaluation of a psychiatric disorder, currently rated 
noncompensable.

Evaluation of residuals of right inguinal herniorrhaphy, 
currently rated noncompensable.

Evaluation of residuals of left inguinal herniorrhaphy, 
currently rated noncompensable.


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1984 to June 
1994.  This appeal comes before the Board of Veterans' 
Appeals (Board ) from a February 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The appellant's right middle finger disability is 
primarily manifested by paresthesias.  

2.  At any time during the pendency of this appeal, the 
appellant's psychiatric disorder, which has been primarily 
manifested by occasional panic attacks, has been productive 
of no more than mild social and industrial impairment.

3.  Since November 7, 1996, the appellant's psychiatric 
disorder, which has been primarily manifested by occasional 
panic attacks, has been productive of no more than mild or 
transient symptoms which decrease work efficiency or ability 
to perform occupational tasks only during periods of 
significant stress.

4.  The appellant's residuals of right herniorrhaphy are 
primarily manifested by pain, weakness, and hyperesthesias.

5.  The competent post-service evidence does not show any 
complications, treatment, or any continuing hernia condition 
as regards the left herniorrhaphy. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for a right middle 
finger disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5226 
(1999); 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).

2.  The criteria for a 10 percent rating for a psychiatric 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9403 (1999); 
38 C.F.R. § 4.132, Diagnostic Codes 9403 (1996).

3.  The criteria for a 10 percent rating for residuals of 
right herniorrhaphy are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.114, Diagnostic Code 7338 
(1999); 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).

4. The criteria for a compensable rating for residuals of 
left herniorrhaphy are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7338 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has presented well-grounded claims for 
evaluations for his service-connected disabilities within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  By means of a 
February 1995 rating decision, he was awarded service 
connection for (1) right inguinal herniorrhaphy, rated 
noncompensable; (2) left inguinal herniorrhaphy, rated 
noncompensable; (3) a psychiatric disorder, rated 
noncompensable; and (4) residuals of right middle finger 
hyperesthesias, rated noncompensable.  He has appealed that 
decision.  When a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1998).  The Board has 
continued the issues as entitlement to a rating.  The 
appellant is not prejudiced by this naming of the issue.  The 
Board has not dismissed any of the issues and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue has been phrased.  In 
reaching the determinations, the Board has considered whether 
staged ratings should be assigned.  The Board concludes that 
the conditions being addressed have not significantly changed 
over the course of the appeal period; therefore, staged 
ratings are not warranted in this case.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).

In evaluating service connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely effects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §  4.10 
(1999).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(1999).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement. Id.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 
4.45).  The applicable regulations, and the prohibition 
against pyramiding in 38 C.F.R. § 4.14 (1999), do not forbid 
consideration of a higher rating based on functional 
limitation.  Id.

I.  Psychiatric condition

The Board has reviewed all the evidence of record pertinent 
to this claim.  A report of a VA mental disorders 
examination, dated in August 1994, indicates that the 
appellant reported that he suffered from panic attacks since 
1990.  He tried to control and prevent these attacks.  He was 
neither on any active psychiatric treatment nor was he taking 
any medications.  His attacks were described as suffering of 
chest pain, shortness of breath, feeling like dying, fainting 
and becoming very restless.  His reported his last attack was 
in June, two months earlier.  Objective findings showed that 
he was alert and oriented times three.  His mood was anxious, 
and his affect was blunted.  Attention and concentration were 
good, and his speech was coherent.  He was not hallucinating 
and had no suicidal or homicidal thoughts.  Insight and 
judgment were good.  He exhibited good impulse control.  The 
impression was panic disorder without agoraphobia.

Outpatient VA treatment records indicate that in December 
1995, the appellant was seen for complaints of stomach 
trouble, anxiety, and inability to sleep for a few days.  He 
was noted to have a sad appearance.  Abdomen showed 
epigastric discomfort.  The impression was neurosis and 
neurotic stomach disorder.  In February 1996, he was seen for 
complaints of insomnia, agitation, nervousness, and 
irritability for a few months.  He also had gastric 
discomfort.  The impression was neurosis - anxiety 
exacerbation.  In July 1996, he was again evaluated for his 
psychiatric disorder.  It was noted that he had a history of 
panic attacks - fear of dying, tachycardia, chest pain, 
tremor, sweating, dizziness, as if to faint.  His panic 
attacks lasted approximately 15-20 minutes.  While in 
service, he had frequent attacks.  At present, however, he 
has less frequent attacks.  He was taking medication for this 
with good control.  It was noted that he was in a work-study 
program and had over 90 credits approved at "PUCPR 
(sciences)."  When under pressure (due to his science 
course), he had increased frequency of panic attacks.  In 
August 1998, he was seen for complaints of panic attacks 
recently and was prescribed medication.  It was noted that he 
was working in construction.

The Board notes that additional VA examinations were 
scheduled for the appellant in 1998 and in 1999.  He failed 
to report for each examination.  He was advised, by means of 
a March 2000 supplemental statement of the case, that he had 
failed to report for a VA examination.  As this is considered 
an original claim, the Board is required to render its 
decision based on the evidence of record.  38 C.F.R. 
§§ 3.160(b), 3.655 (1999); Fenderson v. West, 12 Vet. App. 
119 (1998).

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part IV.  
On November 7, 1996, new regulations became effective with 
respect to the criteria to be considered in evaluating 
psychiatric disorders.  Prior to the effective date of the 
new regulations, the appellant's claim may only be evaluated 
according to the older version of the rating code.  VAOGCPREC 
3-2000 (April 10, 2000).  However, pursuant to the holding in 
Karnas v. Derwinski, 1 Vet.App. 308 (1991) and the statutory 
provision of 38 U.S.C.A. § 5110(g) (West 1991), the 
appellant's claim must be considered under both the old and 
the new criteria, with the most favorable version applied, 
from and after the effective date of amendment.  Id.  Both 
the new and old regulations were considered and applied by 
the RO, and the Board will do likewise.  

The severity of the appellant's psychiatric disorder can be 
ascertained by application of the criteria set forth under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9403 (1999) and 
38 C.F.R. § 4.132, DC 9403 (1996).  

The following criteria apply under DC 9403 (1996):

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment - 100 percent disabling.

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment - 70 percent disabling.

Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment - 50 percent disabling.

Definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment - 30 percent.  
(According to VAOGCPREC 9-93 (Nov. 9, 1993), "definite" 
means more than moderate but less than rather large. 

Less than the criteria for the 30 percent, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment of working ability - 10 
percent.  

There are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability - 0 percent.  

The following criteria apply under DC 9403 (1999):

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) - 30 percent 
disabling.

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication - 
0 percent disabling.

The Board finds that the pre-amendment and post-amendment 
versions of the applicable mental disorders regulations are 
equally favorable to the veteran, as under either set of 
criteria a higher rating of 10 percent is warranted.
 
A.  Evaluation prior to November 7, 1996

The Board finds that the criteria for a 10 percent rating are 
met under the old rating code.  The Board has reviewed the 
medical evidence of record which indicates that the appellant 
has reported having occasional panic attacks, consisting of 
symptoms such as chest pain, shortness of breath, 
restlessness, insomnia, anxiety and epigastric discomfort.  
The only social and industrial impairment he has reported is 
that while under pressure in school (chemistry course), the 
frequency of his panic attacks increased.  As he has 
described some mild social and industrial impairment, the 
Board finds that a 10 percent rating may be awarded.  The 
criteria for a higher rating are not met as the record does 
not show definite impairment of social and industrial 
capabilities.  Again, he has not indicated that his 
psychiatric symptoms have any impact on his social and 
industrial capabilities other than some increase in panic 
attacks when under pressure in school.  He has not reported 
impairment of his ability to establish or maintain effective 
and wholesome relationships, or reduction in initiative, 
flexibility, efficiency, and reliability, causing definite 
(more than moderate) industrial impairment.  The Board notes 
that he was scheduled for additional VA examinations; 
however, he failed to report for such examinations.  Based on 
the evidence of record, reported above, he has not shown 
definite impairment of social and industrial capabilities; 
therefore, a rating higher than 10 percent may not be awarded 
under the old mental disorders regulations.    

A.  Evaluation subsequent to November 7, 1996

The Board similarly finds that under the new rating code, the 
criteria for a rating above 10 percent are not met.  While 
the appellant has reported occasional panic attacks, sleep 
impairment, mood disturbance, and anxiety, he has not 
indicated that this results in occasional decrease in work 
efficiency or periods of inability to perform his 
occupational tasks.  His symptoms appear to be mild and the 
only occupational/social impairment is an increase in the 
frequency of panic attacks during periods of significant 
stress (e.g. when under pressure in school).  No other social 
and occupational impairment has been noted.  The Board finds 
that these symptoms more closely approximate the criteria for 
a 10 percent rating.  

Accordingly, the Board concludes that a 10 percent rating, 
but no higher, may be awarded under both the old and the new 
mental disorders regulations.  

II.  Right middle finger

A report of a VA examination, dated in August 1994, indicates 
that the appellant was unable to touch with the middle finger 
due to hyperesthesias.  Examination showed that he had 
paresthesias in the middle finger with normal strength.  He 
was "[n]ot able to due fist."  [sic]  He had complete range 
of motion.  

The Board notes that additional VA examinations were 
scheduled for the appellant in 1998 and in 1999.  He failed 
to report for each examination.  He was advised, by means of 
a March 2000 supplemental statement of the case, that he had 
failed to report for a VA examination.  As this is considered 
an original claim, the Board is required to render its 
decision based on the evidence of record.  38 C.F.R. 
§§ 3.160(b), 3.655 (1999); Fenderson v. West, 12 Vet. App. 
119 (1998).

The Board finds that a 10 percent rating may be awarded for 
the appellant's right middle finger disability under DC 7804.  
Under DC 7804, a 10 percent rating may be granted for scars 
that are superficial, tender and painful on objective 
demonstration.  While the examiner in this case has not 
specifically described a scar that is painful and tender, the 
Board holds that the findings of paresthesias in the middle 
finger are analogous to painful and tender scar.  
Accordingly, a 10 percent rating may be granted.  

In reaching this decision, the Board also notes that, under 
the provisions of Diagnostic Code 5226, a 10 percent rating 
may be assigned when there is either favorable or unfavorable 
ankylosis of the middle finger. As indicated above, however, 
the evidence shows that the appellant has no limitation of 
motion of his finger, and, therefore, a compensable 
evaluation under this code is not warranted. Similarly, the 
DeLuca principles would not allow for a higher rating as no 
other symptoms, other than the paresthesias, have been 
described in this case.  That is, the record does not 
describe less or more movement than normal (he had complete 
range of motion), weakened movement or excess fatigability 
(he had normal strength), or incoordination.  As for pain, 
the record does show paresthesias, for which he is being 
awarded a 10 percent rating under DC 7804.  A higher rating 
is not warranted.  

III.  Residuals of right herniorrhaphy 

During his August 1994 VA examination, the appellant 
complained of pain in the right inguinal area with prolonged 
standing.  Physical examination revealed a seven-centimeter 
inguinal scar on the right which was not affixed to 
subcutaneous tissue.  There was no evidence of recurrence of 
hernia.  Hypoesthesias was noted as well as tenderness on 
motion.  The examiner diagnosed the appellant with residual 
pain, weakness, and hyperesthesias secondary to right-sided 
herniorrhaphy. 

The remainder of the pertinent evidence of record has been 
reviewed.  VA treatment records include a May 1995 outpatient 
note which noted that the veteran requested evaluation of the 
right low abdomen due to pain.  The Board notes that 
additional VA examinations were scheduled for the appellant 
in 1998 and in 1999.  He failed to report for each 
examination.  He was advised, by means of a March 2000 
supplemental statement of the case, that he had failed to 
report for a VA examination.  As this is considered an 
original claim, the Board is required to render its decision 
based on the evidence of record.  38 C.F.R. §§ 3.160(b), 
3.655 (1999); Fenderson v. West, 12 Vet. App. 119 (1998).

The Board finds that a 10 percent rating may be awarded for 
the appellant's residuals of right herniorrhaphy under DC 
7804.  Under DC 7804, a 10 percent rating may be granted for 
scars that are superficial, tender and painful on objective 
demonstration.  While the examiner in this case has not 
specifically described a scar that is painful and tender, the 
Board holds that the findings of residual pain weakness, and 
hyperesthesias in the right inguinal area are analogous to 
painful and tender scar.  Accordingly, a 10 percent rating 
may be granted.  

DeLuca principles would not allow for a higher rating as the 
medical evidence does not demonstrate symptoms that would 
equate with a disability evaluation in excess of 10 percent 
for residuals of right herniorrhaphy.  In this regard, the 
Board notes that the 10 percent rating being awarded here 
under DC 7804 includes the appellant's pain symptomatology.  
A higher rating is not warranted.

In reaching this decision, the Board also notes that, under 
the provisions of Diagnostic Code 7338, a 10 percent rating 
may be also assigned when there is a postoperative, 
recurrent, readily reducible inguinal hernia well supported 
by truss or belt.  As indicated above, however, the evidence 
shows that the appellant has no evidence of recurrence of 
hernia since service.  Therefore, a compensable evaluation 
under this DC is not warranted. 

IV.  Residuals of left herniorrhaphy 

During his August 1994 VA examination, the appellant did not 
complain of left-sided symptomatology.  Physical examination 
revealed a seven-centimeter inguinal scar on the left which 
was not affixed to subcutaneous tissue.  There was no 
evidence of recurrence of hernia.  Strength and range of 
motion on the left side were normal.  The examiner did not 
make any diagnosis referable to residuals of left 
herniorrhaphy. 

A review of the claims folder, including VA treatment 
records, does not reveal any additional treatment referable 
to residuals of left herniorrhaphy.  The Board notes that 
additional VA examinations were scheduled for the appellant 
in 1998 and in 1999.  He failed to report for each 
examination.  He was advised, by means of a March 2000 
supplemental statement of the case, that he had failed to 
report for a VA examination.  As this is considered an 
original claim, the Board is required to render its decision 
based on the evidence of record.  38 C.F.R. §§ 3.160(b), 
3.655 (1999); Fenderson v. West, 12 Vet. App. 119 (1998).

Absent significant complaint, treatment, or diagnosis 
referable to residuals of left herniorrhaphy since service, 
the Board finds that a compensable rating is not warranted 
for this disorder.  See Chelte v. Brown, 10 Vet. App. 268 
(1997) (No current hernia disability where "records are 
devoid of any mention of complications, treatment, or any 
continuing hernia condition.")

In reaching this decision, the Board also notes that, under 
the provisions of Diagnostic Code 7338, a 10 percent rating 
may be also assigned when there is a postoperative, 
recurrent, readily reducible inguinal hernia well supported 
by truss or belt.  As indicated above, however, the evidence 
shows that the appellant has no evidence of recurrence of 
hernia since service.  Therefore, a compensable evaluation 
under this DC is not warranted.  Similarly, the DeLuca 
principles would not allow for a higher rating as no symptoms 
have been described in this case.  That is, the record does 
not describe less or more movement than normal (he had 
complete range of motion), weakened movement or excess 
fatigability (he had normal strength), or incoordination. 


ORDER

Entitlement to a 10 percent rating for a right middle finger 
disability is granted, subject to the criteria which govern 
the payment of monetary awards.

Entitlement to a 10 percent rating for a psychiatric disorder 
is granted, subject to the criteria which govern the payment 
of monetary awards.

Entitlement to a 10 percent rating for residuals of right 
herniorrhaphy is granted, subject to the criteria which 
govern the payment of monetary awards.

Entitlement to a compensable rating for residuals of left 
herniorrhaphy is denied.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

